DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “An article comprising…” in lines 1-2 along with “the article consists essentially of…” in lines 14-15 which is confusing given that the phrases “comprising” and “consists essentially of” differ in scope. It is suggested for the claim to be amended to only recite the phrase “consists essentially of”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 7-11, 17, 20-21 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaminski et al. (US 2006/0046028).
Regarding claim 1, Kaminski et al. teaches an article (article 10 and/or surface 16, paragraph [0016]) comprising at least three distinct layers as follows: at least one adhesive layer (bonding agent 14, paragraph [0016]); a pigmented layer (sheet 12, paragraph [0016]); a polymer layer (barrier layer 20, paragraphs [0016] and [0029]-[0041]), wherein the article excluding the 
Given that Kaminski et al. teaches article identical to that of the present invention, including materials, structure and covalent bonding between adjacent layers, it is clear that each layer within the article of Kaminski et al. necessarily inherently possesses the claimed surface tension, i.e. be chemically compatible, absent evidence to the contrary.
Regarding claim 7, Kaminski et al. teaches wherein the pigmented layer has a maximum thickness of approximately 83 microns or less (3.3 mils or less, paragraph [0016]) which overlaps the claimed range of about 25 microns.  
Regarding claim 8, Kaminski et al. teaches wherein the pigmented layer has a thickness of approximately 83 microns or less (3.3 mils or less, paragraph [0016]) which overlaps the claimed range of about 5 microns to about 8 microns.  
Regarding claim 9, Kaminski et al. teaches wherein the polymer layer is polyurethane-based (paragraph [0039]).  
Regarding claim 10, Kaminski et al. teaches wherein the polymer layer has a thickness of approximately 63 microns or less (i.e. 2.5 mils or less, paragraph [0020]), which overlaps the claimed range of about 10 microns to about 50 microns.
Regarding claim 11, Kaminski et al. teaches wherein the polymer layer has a thickness of approximately 63 microns or less (i.e. 2.5 mils or less, paragraph [0020]), which overlaps the claimed range of about 25 microns or less.  
Regarding claim 17, Kaminski et al. teaches an at least partially painted article comprising at least one surface having on at least a portion thereof the article of claim 1 (paragraphs [0015]-[0016], Fig. 1).
Regarding claim 20, Kaminski et al. teaches a paint replacement composite article comprising: the article of claim 1, and a topcoat on a surface of the paint replacement film opposite the at least one adhesive layer (paragraph [0016], Fig. 1).   
Regarding claim 21, Kaminski et al. teaches wherein the topcoat comprises a polyurethane-based material (paragraph [0016]).
Regarding claim 29, given that Kaminski et al. teaches that the polymer layer has a thickness of approximately 63 microns or less (i.e. 2.5 mils or less, paragraph [0020]) and that the pigmented layer has a maximum thickness of approximately 83 microns or less (3.3 mils or less, paragraph [0016]), there is an overlap of thicknesses wherein the thickness of the polymer layer is greater than thickness of the pigmented layer.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaminski et al. (US 2006/0046028) in view of Mizumoto (U.S. Patent No. 6,753,056).
Kaminski et al. is relied upon as disclosed above.
Regarding claims 5 and 6, Kaminski et al. teaches an article (article 10 and/or surface 16, paragraph [0016]) comprising at least three distinct layers as follows: at least one adhesive layer (bonding agent 14, paragraph [0016]); a pigmented layer (sheet 12, paragraph [0016]); a polymer layer (barrier layer 20, paragraph [0016]) wherein the article excluding the at least one adhesive layer has a thickness of approximately 86 microns or less (as calculated from thicknesses of sheet 12, i.e. 3.3 mils or less, and barrier layer 20, i.e. 0.1 mils or less, paragraphs [0016] and [0020]), which overlaps the claimed range of about 25 microns to about 50 microns and given that fluoropolymer materials are not required, the article is essentially free of fluoropolymer materials, and wherein each of the at least one adhesive layer, the pigmented layer, and the polymer layer is covalently bonded to at least one other layer within the article to form a paint replacement film therefrom (paragraph [0037]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Kaminski et al. fails to teach wherein the pigmented layer comprises ink or is discontinuous.
However, Mizumoto teaches a film comprising at least one pigmented layer that is comprises ink (col. 3, lines 24-37) and is discontinuous (screen printed flower pattern, col. 4, lines 59-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include ink and provide discontinuity to the pigmented layer of Kaminski et al. in order to impart capability of printing using a normal printing method, improve the appearance and .

Claims	12-16, 18-19 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaminski et al. (US 2006/0046028) in view of Baird et al. (US 2007/036929).
Kaminski et al. is relied upon as disclosed above.
Regarding claims 12, 13, 14, and 16, Kaminski et al. fails to teach wherein the at least one adhesive layer comprises adhesive as claimed.  
However, Baird et al. teaches an article comprising at least one adhesive layer; a patterned layer, i.e. a pigmented layer; a polymer layer (paragraph [0019] and [0023], [Figs. 1A-1B), wherein the at least one adhesive layer comprises a pressure-sensitive adhesive and (meth)acrylate (paragraph [0024]), wherein the at least one adhesive layer has a thickness of around 25 microns (around 1 mil, paragraph [0024]), which falls within the claimed ranges of about 5 microns to about 150 microns and about 25 microns or less.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose a type and thickness, including that presently claimed, for the adhesive layer of Kaminski et al. in order to avoid delamination, provide resistance to fluids and impart the desired amount of adhesiveness (Baird et al., paragraph [0024]).
  Regarding claim 15, Kaminski et al. fails to teach wherein the at least one adhesive layer comprising thickness of adhesive as claimed.
However, Baird et al. teaches wherein the at least one adhesive layer comprises a pressure-sensitive adhesive and (meth)acrylate (paragraph [0024]), wherein the at least one adhesive layer has a thickness of around 25 microns (around 1 mil, paragraph [0024]).
Baird et al. does not explicitly disclose wherein the at least one adhesive layer has a thickness of about 30 microns to about 100 microns.
However, given that Baird et al. teaches thickness of “around” 25 microns (1 mil), wherein “about” includes values slightly above those disclosed and given that the presently claimed limitation recites “about 30 microns” wherein “about” includes values slightly below those disclosed, it is clear that the disclosure of “around” 25 microns (1 mil) by Baird et al. would meet the thickness claimed. Therefore, it would have been obvious to one of ordinary skill in the art to use adhesive layer with thickness, including that claimed, in Kaminski et al. in order to produce layer that imparts resistance to fluids and the desired amount of adhesiveness (Baird et al., paragraph [0024]).
 Alternatively, it is apparent, that the instantly claimed thickness and that taught by Baird are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness disclosed by Baird et al. and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness disclosed in the present claims is but an obvious variant of that disclosed in Baird et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 18 and 19, Kaminski et al. fails to teach wherein the at least partially painted article comprises a motorized vehicle. 
However, Baird teaches an at least partially painted article comprising at least one adhesive layer; a patterned layer, i.e. a pigmented layer; a polymer layer (paragraph [0019] and [0023], [Figs. 1A-1B), wherein the article comprises an aircraft, i.e. a motorized vehicle (paragraph [0032]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use the at least partially painted article of Kaminski et al. in an aircraft, i.e. a motorized vehicle and thereby arrive at the claimed invention.
Regarding claim 22, Kaminski et al. fails to teach wherein the topcoat comprises a clearcoat.
However, Baird et al. teaches a topcoat on a surface of the film opposite the at least one adhesive layer wherein the topcoat comprises comprising polyurethane and comprises a clearcoat (clearcoat 14, paragraph [0025], Figs. 1A-1B). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a clearcoat in the topcoat of Kaminski et al. in order to provide UV protection, a smooth finish, high gloss, and resistance to impacts, fluids, and wind- and rain- erosion (Baird et al., paragraph [0025]).
Regarding claim 23, Kaminski et al. fails to teach thickness of the topcoat as presently claimed.
However, Baird et al. does not explicitly disclose wherein the topcoat is about 20 microns to about 40 microns thick.
However, given that Baird et al. teaches thickness of “around” 43 to 58 microns (1.7-2.3 mils, paragraph [0019]), wherein “about” includes values slightly below those disclosed and given that the presently claimed limitation recites “about 40 microns” wherein “about” includes values slightly above those disclosed, it is clear that the disclosure of “around” 43 to 58 microns (1.7-2.3 mils) by Baird et al. would meet the thickness claimed. Therefore, it would have been obvious to one of ordinary skill in the art to use topcoat with thickness, including that claimed, in Kaminski et al. in order to impart the desired amount of UV protection, smooth finish, gloss, and resistance to impacts, fluids, and wind- and rain- erosion (Baird et al., paragraph [0025]).
Alternatively, it is apparent, that the instantly claimed thickness and that taught by Baird are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness disclosed by Baird et al. and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness disclosed in the present claims is but an obvious variant of that disclosed in Baird et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims	1, 5-23 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,035,932. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a paint replacement film.
Regarding present claims 1, 5-23 and 28-29, the only differences between the present claims and the patented claims 1-30 are 1) the patent claims recite a thickness for the pigmented layer while the present claims are silent with respect to the thickness of the pigmented layer and 2) the patent claims recite additional components that are not recited in the present claims.
With respect to 1), it would have been obvious to one of ordinary skill in the art at the time of the invention that the specific pigmented layer of the patented claims would fall within the broad disclosure of the claimed pigmented layer and thereby one would arrive at the present claim from the patented one.
With respect to 2), in light of the open language “comprising”, any additional components of the patented claims would fall within the scope of the present claims.
Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive.
Applicant amended claim 1 to recite “adjacent to the polymer layer and “surface tension “within the article” instead of “within the paint replacement film” and amended claim 28 from a dependent claim to an independent claim.
With respect to the 35 USC 103(a) rejection of record over Kaminski, Applicant argues that as acknowledged by the Examiner, the barrier layer is not a polymer layer itself, but the Examiner asserts that the barrier layer can have a polymer layer. If the "barrier layer" is construed as such to essentially have multiple layers, the Examiner still fails to establish that that polymer layer is covalently bonded to any other layer and that the surface tension of that polymer layer is within about 5 dynes per centimeter of surface tension of both the adjacent layer(s) of the "barrier layer" and also that the surface tension of that polymer layer is within about 5 dynes per centimeter of surface tension of any other adjacent layer outside of the "barrier layer." Further, Applicant argues the barrier layer need not contain any polymers according to Kaminski, let alone being what one of ordinary skill in the art would refer to the "polymer layer" recited in Applicant's claim 1.
However, given that Kaminski explicitly discloses the barrier layer may be covalently bonded to either the pigmented layer and/or the adhesive layer (paragraph [0037]), the polymer layer would be covalently bonded to at least one other layer within the article as presently claimed, regardless of whether the barrier layer has multiple layers or a single layer. Given that Kaminski et al. teaches article identical to that of the present invention, including materials, structure and covalent bonding between adjacent layers, it is clear that each layer within the article of Kaminski et al. necessarily inherently possesses the claimed surface tension, absent evidence to the contrary. It is noted that given the claims are open to any type of polymer layer, there is nothing in the claims that exclude other components or layers that may be in the barrier not the Examiner’s position that Kaminski only discloses that the barrier layer can have a polymer layer but is not a polymer layer itself. Rather, while there are embodiments disclosed by Kaminski that can include other components or layers, in another specific embodiment, Kaminski also disclose the barrier layer is formed by a polymer (paragraphs [0035] and [0038]).
Applicant argues that there is no evidence supporting the assertion that the barrier is necessarily chemically compatible with adjacent layers, which appears akin to an attempt by the Examiner at taking official notice of that asserted fact.
However, the Examiner is not citing official notice. Rather, based on the fact that Kaminski et al. teaches article identical to that of the present invention, including materials, structure and covalent bonding between adjacent layers, it is clear that each layer within the article of Kaminski et al. necessarily inherently possesses the claimed surface tension, i.e. be chemically compatible, absent evidence to the contrary. Further, with respect to paragraphs 3 and 24 of Kaminski pointed to by Applicant, these paragraphs do not teach away from using a barrier layer that is a polymer layer. Rather, these paragraphs discuss factors that affect the properties of the barrier layer. Additionally, it is not the Examiner’s position that the layers are chemically compatible since they are adjacent but rather they are chemically compatible given that Kaminski discloses covalent bonding between the layers.
Applicant argues that it is well-settled that one cannot pick and choose from the disclosure of a reference without deference to the applications being described therein and the differing considerations described throughout for those various applications. As set forth in 
However, Kaminski does not teach away from using polymer. In fact, Kaminski discloses using polymer as set forth above. That the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.….”; See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming obviousness rejection of claims in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”).  
Applicant argues that with respect to the claimed thickness of the article excluding the at least one adhesive layer, such extrapolation by the Examiner impermissibly fails to account for the entire disclosure of Kaminski. Nowhere does Kaminski expressly describe an article, "wherein the article excluding the at least one adhesive layer has a thickness of about 25 microns to about 50 microns."
It is agreed there is no explicit disclosure in Kaminski of “the article excluding the at least one adhesive layer” having thickness as claimed. However, this thickness can be calculated from the thicknesses of the layers other than the adhesive layer(s) that are disclosed by the reference and overlaps the presently claimed range. 
Applicant argues that the thickness disclosed by Kaminski is parsed from “certain embodiments”.
However, the fact remains that this thickness is still disclosed by Kaminski and the resulting thickness overlaps that presently claimed.
Applicant argues that Kaminski's articles are clearly not limited to those including those two layers alone - irrespective of an adhesive layer. For example, Kaminski describes as follows: "The barrier layers 20, 20a and 20b may be employed individually or incorporated into article 10 in any permutation or combination.... The properties of barrier layer 20 described herein are understood to apply equally to barrier layers 20a and 20b."
However, in light of the conditional phrase “may”, these layers are not required by Kaminski. Therefore, the thickness of the article excluding the at least one adhesive layer can be based on the combined thicknesses of the barrier layer and sheet 12 (pigmented layer) only. The Examiner is not stating the barrier layer itself is optional but rather that different embodiments of the barrier layer are optional such as the embodiment where the barrier comprises 20, 20a, and 20b and where the barrier layer may incorporate a flexible cellulose material.
Applicant further argues Kaminski describes how "the article 10 may further comprise one or more tie layers 22 disposed between the sheet 12 and the barrier layer 20, as depicted in FIG. lA" and "Each tie layer 22 may also contain scavenger material 32 (FIG. 2) and/or neutralizing agent 46 (FIG. 3), as described herein, that cooperates with barrier layer 20 for reducing or preventing the transfer of the extraneous agent 21 from the surface 16 to the sheet 12."
However, similarly, in light of the conditional phrase “may”, these layers are not required by Kaminski. Therefore, the thickness of the article excluding the at least one adhesive layer can be based on the combined thicknesses of the barrier layer and sheet 12 (pigmented layer) only and therefore overlaps the range as presently claimed.
Applicant argues that Mizumoto, which is relied on for the asserted teaching of a pigmented layer that is discontinuous, does not otherwise overcome the deficiencies of Kaminski.
However, note that while Mizumoto does not disclose all the features of the present claimed invention, Mizumoto is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely wherein the pigmented layer comprises ink or is discontinuous, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that Baird, which is relied on for the asserted teaching of the additional elements of each of these dependent claims, does not otherwise overcome the noted deficiencies of Kaminski in that regard.
However, note that while Baird does not disclose all the features of the present claimed invention, Baird is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely adhesive as claimed, and in combination with the primary reference, discloses the presently claimed invention.
With respect to the double patenting rejection of record, the rejection will be maintained until the rejection is properly overcome (See MPEP 804 IB and IB1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787